DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-29 are pending. Claims 1-13 are withdrawn from consideration for being directed to non-elected subject matter. Claims 14-29 are examined on the merits herein. 
Election/Restrictions
Applicant's election with traverse of Group II (claims 14-29) in the reply filed on 02 November 2020 is acknowledged. The traversal is on the ground(s) that the Office has not rejected any claims under 35 U.S.C. §§ 102 and/or 103 over Noda and/or Tanaka. This is not found persuasive because the Office Action mailed on 04 September 2020 was a restriction requirement. Prior art rejections art not made in restriction requirements. The requirement is still deemed proper and is therefore made FINAL.
Claims 1-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 14-29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 6-9 and 13-14 of U.S. Patent No. 10,870,861. 
The instant application broadly claims a  plant with a blue flower color wherein delphinidin-based anthocyanins having glycosyl groups at both the 3'- and 5'-positions of the anthocyanin B-ring coexists with a copigment (flavone glycoside or flavonol glycoside) in the Clitoria-derived anthocyanin 3',5'-O-glucosyltransferase and a Campanula-derived flavonoid 3',5'- hydroxylase.
The ‘861 patent claims a transgenic chrysanthemum plant comprising Clitoria-derived anthocyanin 3',5'-O-glucosyltransferase and a Campanula-derived flavonoid 3',5'- hydroxylase, each corresponding to a specific sequence identifier. See claims 6-9 and 13-14. This is the same combination of genetic elements that the instant application links to the claimed phenotype and pigment accumulation. As such, the chrysanthemum plant claimed in the ‘861 patent would inherently have the anthocyanins and copigments required by the instant claims. Although the claims at issue are not identical, they are not patentably distinct from each other because the species claimed in the ‘861 patent anticipates the broadly claimed genus.
 Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The use of parentheses in the claim raises issues of indefiniteness because it is unclear if the scope of the claim is limited to the specific copigments recited within the parentheses. See MPEP § 2173.05(d).
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Written Description

Claims 14-28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The Federal Circuit has recently clarified the application of the written description requirement. The court stated that a written description of an invention "requires a precise definition, such as by structure, formula, [or] chemical name, of the claimed subject matter sufficient to distinguish it from other materials". University of California v. Eli Lilly and Co., 119 F.3d 1559, 1568; 43 USPQ2d 1398, 1406 (Fed. Cir. 1997). The court also concluded that "naming a type of material generally known to exist, in the absence of knowledge as to what that material consists of, is not description of that material". Further, the court held that to adequately describe a claimed genus, Patent Owner must describe a representative number of the species of 
	The analysis will begin with the first element of the court’s decision in Eli Lilly; namely, the description of a representative number of species. That being said, the true size of the claimed genus will be illustrated. The claims all require specific combinations of pigments that will purportedly result in blue flower color in virtually any plant model. A skilled artisan would appreciate that the production of blue flower color and accumulation of these pigments requires a concerted genetic manipulation of numerous biochemical pathways that would vary in different plant models. As such, the claims are directed to an extremely large genus in terms of structure and genetic variability. In contrast, Applicants describe and reduce to practice the production of a chrysanthemum plant via genetic transformation with specific enzymes; namely, Clitoria-derived anthocyanin 3',5'-O-glucosyltransferase and a Campanula-derived flavonoid 3',5'- hydroxylase. This transgenic plant seems to have at least some of the anthocyanin /copigments contemplated by the claims.  
In view of the discussion above, the decision in AbbVie Deutschland GmbH & Co. v. Janssen Biotech, Inc. 111 USPQ2d 1780 (Fed. Cir. 2014) seems to be germane to the instant case. In Abbvie, an analogy is drawn between a claimed genus and a plot of land (see pages 1789-1791). Using this analogy, the Court offered that “[I]f the disclosed species only abide in a corner of the genus, one has not described the genus sufficiently to show that the inventor invented, or had possession of, the genus. He only described a portion of it.”
Similar to the analogy drawn in Abbvie, in the case of Ariad Pharmaceuticals, Inc. v. Eli Lilly & Co., 94 USPQ2d 1161 (Fed. Cir. 2010), the court (at page 1171) offered: [M]erely drawing a fence around the outer limits of purposed genus is not an adequate substitute 
In the absence of a representative number of species, the specification must at least describe the structural features that are required for the claimed function. That being said, the analysis will now transition to the structural element of the court's decision in Eli Lilly. As outlined above, the claims are directed to extremely large and highly divergent genus of plants that are required to have blue flower color as a result of the accumulation of various anthocyanins and copigments. However, the specification does not sufficiently describe the necessary structural features that must be retained by members of the claimed genus as to establish a structure-function relationship. In the instant case, the limitations presented in the claims are functional in nature. The claims do not actually recite any specific structures (transgenes, enzymes, gene expression, etc.) that correspond to the accumulation of the pigments or the blue flower color.
Thus, Applicants do not sufficiently describe: (i) the structural features that are required to be retained by members of the claimed genus as to establish a structure-function relationship; and (ii) the structural feature required to distinguish members of the claimed genus from other chemical structures.
Therefore, based on the analysis above, Applicant has not met either of the two elements of the written description requirement as set forth in the court's decision in Eli Lilly. As a result, it is not clear that Applicant was in possession of the claimed genus at the time this application was filed.


Scope of Enablement
Claims 14-28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the production of the claimed plant via genetic transformation with a Clitoria-derived anthocyanin 3',5'-O-glucosyltransferase and a Campanula-derived flavonoid 3',5'- hydroxylase in a chrysanthemum model, does not reasonably provide enablement for the broad scope of genetic manipulation in any plant model as currently contemplate by the claims .  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
 The claims all require specific combinations of pigments that will purportedly result in blue flower color in virtually any plant model. A skilled artisan would appreciate the production of blue flower color and the accumulation of the associated pigments requires a concerted genetic manipulation of numerous biochemical pathways that would vary dramatically in different plant models. In other words, each plant model and proposed combination would require a uniquely designed strategy to manipulate the specific pathways required to achieve the blue flower color. However, the specification does not provide sufficient guidance to enable this broad scope of genetic manipulation. Moreover, Applicants only describe and reduce to practice the production of a chrysanthemum plant via genetic transformation with specific enzymes. This plant seems to have at least some of the anthocyanin /copigments contemplated by the claims. 
The prior art also raises issues of unpredictability with respect to blue flower production and anthocyanin/flavone biosynthesis. For example, Tanaka et al (Biosci. Biotechnol. Biochem., 2010) indicates that the genes relevant to flavone synthesis, polyacylation of anthocyanins, vacuolar pH regulation, and metal transport have not been fully exploited. This is partly due to 
Given the breadth of the claims, the lack of guidance and working examples showing how to make the claimed plants, and the state-of-the art as discussed above, it is clear that undue trial and error experimentation would have been required to practice the claimed invention. Therefore, the invention is not enabled throughout the broad scope of the claims.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 14-29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brugliera et al (Plant Cell Physiol., 2013).
It is important to note the construction of the claims with respect to the limitation of the progeny. Initially, the claims clearly contemplate the use of genetic transformation to obtain the instant plant. However, the claims do not require the outcrossed progeny from the transformant to have the blue flower phenotype, the anthocyanin/flavonol content, or any of the purported genetic modifications contemplated by the claims. This point is relevant due to Mendelian 
Brugliera et al describe a wild-type Chrysanthemums (Chrysanthemum x morifolium Ramat.) and cut-flower. See Table 1 on page 1699. To overcome this ground of rejection it is suggested that the claims be amended to require the progeny to have the genetic elements linked to the pupated phenotypes.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14-29 are rejected under 35 U.S.C. 103 as being unpatentable over Noda et al (JP-2005-095005A) in view Tanaka et al (U.S. Patent Application Publication No. 2015/0074855 A1, published on 12 March 2015) and further in view of Sasaki et al (Plant Cell Physiol., 2015), Brugliera et al (Plant Cell Physiol., 2013), and Tanaka et al (Int. J. Mol. Sci. 2009). 
It should be noted that this rejection is limited to the subject matter deemed to be enabled in the 35 USC 112 rejection above.
Clitoria-derived anthocyanin 3',5'-O-glucosyltransferase (i.e. a protein that transfers a glucosyl group to the 3' and 5'-positions of the anthocyanin B-ring). See paragraph [0042] and claims 7-9 and 13. Noda et al further teach wherein the delphinidin-based anthocyanin having a glucosyl group at the 3' and 5'-positions of the anthocyanin B-ring accumulated is delphinidin 3-(6"-malonyl) glucoside-3',5'-diglucoside. See Example 1 at paragraph [0042]. Noda et al further teach wherein the plant is a carnation, rose, or chrysanthemum. See paragraph [0034]. Noda et al further teach that a prerequisite for delphinidin-based pigments (i.e. blue) is the presence of a glucosyl group at 3' and 5'-positions of the anthocyanin B-ring. See paragraph [0004].
	Noda et al does not teach the flavone/flavonol co-pigments or wherein the transgenic plant further comprises a Campanula-derived flavonoid 3',5'- hydroxylase. 
Tanaka et al (2015) teaches a Campanula-derived flavonoid 3',5'- hydroxylase. See paragraph [0049].  Tanaka further teaches that flavones and flavonols are referred to as copigments and these have the effect of causing anthocyanins to appear blue when they are co-present with anthocyanins. See paragraph [0003]. 
Brugliera et al teach that blue or violet flower colors can be achieved through the accumulation of delphinidin-based anthocyanins often modified with aromatic acyl groups, higher vacuolar pH, and the presence of co-pigments. See page 1697, left column, first paragraph. 
Sasaki et al teach the various flavone/flavonol copigments that are required for blue flower color in various plant models. See Table 1 on page 30. 
Tanaka et al (2009) teaches that the aromatic acylation of anthocyanins shifts their
color toward blue and increases their stability. See section 2.2 on page 5352.

	With respect to the various flavone and flavonols contemplate by claims 15-22, it should be noted that the specific copigments are a function of different metabolic pathways, transgenic approaches, and plant models. Sasaki et al describe various transgenic approaches and plant models (carnations, roses and chrysanthemums) that require luteolin, tricetin, apigenin, acacetin (a derivative of apigenin), kaempferol, and quercetin copigments to obtain blue flower color. See Table 1 on page 30. It should also be noted that the claims broadly contemplate derivatives of the flavone/flavonols outlined above. As such, the teachings of Sasaki et al clearly meet these limitations.
	With respect to the pH contemplated by claim 25, it should be noted that this is also a function of the specific plant model. For example, Sasaki et al teach that a blue color in carnation require co-existing apigenin glycosides and a relatively high vacuolar pH of 5.5. See Table 1 on page 30.
	With respect to claim 29, it would have been obvious to modify the transgenic plant taught by Noda et al (i.e. comprising a Clitoria-derived anthocyanin 3',5'-O-glucosyltransferase) by introducing the using the methods of Tanaka et al to introduce the Campanula-derived flavonoid 3',5'- hydroxylase. One of ordinary skill in art would have motivated to do so because Tanaka et al teach that transforming a plant with a Campanula flavonoid  3',5'-hydroxylase gene 
i.e. anthocyanin) content in the petals of flowers. See paragraph [0048]. As discussed above, the prior art teaches that delphinidins are the perquisite for blue flower color and the aromatic acylation of anthocyanins shifts their color toward blue and increases their stability.
Conclusion
No claims are allowed.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Iwashina, Tsukasa. "Contribution to flower colors of flavonoids including anthocyanins: a review." Natural product communications 10.3 (2015): 1934578X1501000335.

Tanaka, Yoshikazu. "Flower colour and cytochromes P450." Phytochemistry Reviews 5.2-3 (2006): 283-291.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEE A VISONE whose telephone number is (571)270-1047.  The examiner can normally be reached on Monday - Friday, 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached on (571) 270-7058.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/LEE A VISONE/Primary Examiner, Art Unit 1663